Citation Nr: 0206523	
Decision Date: 06/19/02    Archive Date: 06/27/02

DOCKET NO.  95-18 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for decreased visual 
acuity.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from October 21, 1958 to 
February 12, 1959.

This appeal came to the Board of Veterans' Appeals (Board) 
from a November 1994 RO rating decision that denied service 
connection for decreased visual acuity.  In a January 2001 
decision, the Board denied the appeal.

The veteran appealed the January 2001 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
He also appointed Daniel G. Krasnegor, attorney, to represent 
him in the claim for service connection for decreased visual 
acuity before the Court and VA.  In May 2001, a Court order 
granted an April 2001 joint motion from the parties to vacate 
and remand the Board's January 2001 decision for 
readjudication of the issue of service connection for 
decreased visual acuity with consideration of the provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West Supp. 2001).  The case was thereafter returned to the 
Board.

In a September 2001 letter, the Board asked the veteran's 
attorney whether he wanted to submit additional argument 
and/or evidence.  In December 2001, the attorney requested a 
60-day extension to submit additional argument.  In a 
December 2001 letter, the Board notified the attorney that he 
had until February 22, 2001 to submit additional argument.  
In February 2002, the attorney requested an additional 
extension of time to submit additional argument and he 
requested a copy of the veteran's claims folder.  In March 
2002, the Board sent the attorney a copy of the veteran's 
claims file and a member of the Board granted him a 60-day 
extension until May 5, 2002 to submit additional argument 
and/or evidence.  In May 2002, the attorney submitted 
additional argument to the Board.



FINDINGS OF FACT

1.  The veteran has bilateral macular degeneration with 
decreased visual acuity that existed prior to entry into 
service as demonstrated by reports of eye examinations in 
service and after service.

2.  Clear and unmistakable evidence shows that the increase 
in severity of the bilateral macular degeneration with 
decreased visual acuity in service was due to the natural 
progression of the disease.

CONCLUSION OF LAW

Bilateral macular degeneration with decreased visual acuity 
clearly and unmistakably existed prior to active service and 
was not aggravated by active service.  38 U.S.C.A. §§ 1111, 
1131, 1137 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from October 21, 1958 to 
February 12, 1959.

Service medical records show that the veteran underwent 
medical examination for enlistment into service on October 
16, 1958.  His uncorrected distant vision was 20/70 in the 
right eye and 20/70 in the left eye.  He was found qualified 
for enlistment.  On October 24, 1958, the veteran underwent 
medical re-examination.  He was found to have defective 
vision of 20/70 in the right eye and 20/100 in the left eye.  
A medical board report dated in February 1959 notes that the 
veteran underwent medical examination on January 28, 1959 and 
was found to have congenital bilateral amblyopia.  A history 
of poor vision for as long as the veteran could remember was 
noted.  The veteran reported being given glasses in 1956.  At 
the time of the January 28, 1959 examination the visual 
acuity of the right eye was 20/100 correctable to 20/60, and 
the visual acuity of the left eye was 20/100 correctable to 
20/60.  The medical board concluded that the veteran's eye 
disability preexisted his enlistment into service, was not 
the result of an incident of service, and was not permanently 
aggravated by service.  He was found to be unfit for further 
active service due to congenital amblyopia.

VA and private medical records show that the veteran was 
treated and evaluated for eye problems in the 1990's and 
2000.  The more salient medical reports with regard to the 
claim for service connection for decreased visual acuity are 
discussed in the following paragraphs.

Private medical reports show that the veteran underwent eye 
examinations from 1992 to 1994.  The reports of these 
examinations include diagnoses of macular degeneration of 
both eyes that was probably familial, cataracts of both eyes, 
pseudophakia, and chorioretinal scars.  These reports note 
that the veteran has had permanent legal blindness since 
1981.  A report of eye examination in March 1992 shows 
uncorrected visual acuity of 20/200 on the right and 20/400 
on the left, correctable to 20/100 and 20/400, respectively.  
A private medical report dated in August 1995 shows that the 
veteran has macular degeneration, bilaterally, that with 
regular glasses provided him with 20/200 corrected vision in 
the right eye and 20/400 corrected vision in the left eye.  

The veteran testified at a hearing in April 1997.  His 
testimony was to the effect that his preservice defective 
vision was aggravated due to physical trauma in service.  He 
also testified to the effect that he wore glasses before 
service that corrected his visual acuity to 20/40, 
bilaterally, and that his visual acuity worsened in service 
due to exposure to sunlight.

At the April 1997 hearing, the veteran submitted statements 
from relatives and a service comrade.  The statements from 
the veteran's relatives are to the effect that the veteran 
held a valid state driver's license prior to entry into 
service and the statement from the service comrade notes that 
the veteran passed out when standing in formation while the 
signatory was stationed with him.

In February 1998, the Board remanded the case to the RO in 
order to have the veteran undergo a VA ophthalmologic 
examination to determine the nature, severity, and etiology 
of any eye conditions.  The RO was instructed to have the 
examiner express opinions as to whether it was at least as 
likely as not that the veteran's current eye disability was 
related to the eye disability noted in service, whether it 
was at least as likely as not that the disability noted in 
service increased in severity during service, and if so, 
whether there was clear and unmistakable evidence that such 
increase was due to the natural progression of the condition.

In January 1999, the veteran underwent the requested eye 
examination.  The impressions were macular degeneration, 
bilateral, unknown type; pseudophakia, bilateral; legal 
blindness due to macular degeneration, bilateral and 
permanent.  The examiner who reviewed the evidence in the 
veteran's case noted that the veteran indicated at induction 
examination in service that he had vision problems and wore 
glasses, that his vision at induction was 20/70 uncorrected 
in both eyes and that no refraction was done to determine the 
best corrected vision, that he was approved for entry into 
service, and that his visual acuity at discharge some 100 
days after induction was best corrected to 20/60, 
bilaterally.  With no previous refraction, the examiner noted 
that there was nothing to compare the corrected vision at 
discharge with, but one could make the assumption that the 
vision was worse in both eyes at discharge because the best 
corrected vision was only one line better than the 
uncorrected vision at entry.  The examiner noted that there 
was nothing in the record to indicate diagnostic studies were 
done to determine why the veteran's vision was abnormal to 
support the diagnosis of amblyopia.  It was noted that the 
veteran's post-service medical history revealed a progressive 
deterioration of his central vision to legal blindness 
(20/200 best corrected) by 1981.  It was noted that the 
veteran had visible macular changes consistent with such a 
cental vision loss for quite a long time and, in fact, 
developed pre-senile cataracts necessitating cataract 
extraction with lens implantation several years ago.  The 
examiner opined that the veteran had macular degeneration 
since childhood.

The report of the veteran's VA eye examination in January 
1999 was returned to the examiner for the preparation of an 
addendum that included an opinion as to whether the worsening 
of the veteran's macular degeneration in service was 
exacerbated by active service or whether the deterioration 
was due to the natural progression of the disease.  The 
examiner in an addendum dated in April 1999 noted that there 
was a slight progression in the deterioration of the macular 
function in service, but she could not say for certain after 
reviewing the veteran's extensive records.  She related that 
there was not enough information available to make the 
assertion with great certainty.  She opined that the veteran 
should be compensated for his visual loss.

In December 1999, the Board remanded the case to the RO 
because the examiner who conducted the January 1999 VA eye 
examination did not provide all the requested information.  
The RO was instructed to return the veteran's claims folder 
to the examiner for the preparation of an addendum that 
included an opinion as to whether there was clear and 
unmistakable evidence that the increase in service was due to 
the natural progression of the veteran's eye condition.

The veteran underwent a VA eye examination in February 2000.  
The assessment was macular degeneration of both eyes with 
reduction of central vision to 20/400 in both eyes.

The report of the veteran's VA eye examination in February 
2000 was returned to the examiner for preparation of an 
addendum that included an opinion as to whether there was 
clear and unmistakable evidence that may include medical 
facts and principles that the increase in the veteran's eye 
condition in service was due to the natural progression of 
the condition.  The examiner in an addendum dated in March 
2000 noted that there was evidence of visual loss in service.  

The report of the veteran's VA eye examination in February 
2000 was again returned to the examiner for the expression of 
opinions as to whether it was at least as likely as not that 
the veteran's current eye disability is related to the eye 
condition noted in service, whether it was at least as likely 
as not that the disability noted in service increased in 
severity, and whether there was clear and unmistakable 
evidence that may include medical facts and principles that 
such increase was due to the natural progression of the 
condition.  The examiner opined that it was at least as 
likely as not that the veteran's current eye disability is 
related to the eye disability in service, that there was a 
slight increase in severity of the eye condition in service, 
and that the increase of 20/100 at discharge as compared to 
the 20/70 at induction indicated the increase was due to the 
natural progression of the disease.


B.  Legal Analysis

The VCAA redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for service connection for decreased visual 
acuity, and that the requirements of the VCAA have in effect 
been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of his eye problems, and to 
obtain opinions as to the etiology of any eye condition 
found.  He and his representative have been provided with a 
statement of the case and supplemental statement of the case 
that discuss the pertinent evidence, and the laws and 
regulations related to the claim, that essentially notify 
them of the evidence needed by the veteran to prevail on the 
claim.  There is no identified evidence that has not been 
accounted for and the veteran's representative has been given 
the opportunity to submit written argument.  The Board notes 
that the veteran's claims folder was returned to the RO in 
December 1999 for return to the examiner who conducted the VA 
eye examination in January 1999 for the preparation of an 
addendum to the report of that examination, and that the 
requested addendum was not obtained.  The evidence, however, 
shows that the veteran was given another VA eye examination 
in February 2000 and that the requested information was 
provided by another physician.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  A preexisting injury or disease will be considered 
to have been aggravated by active service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  This 
includes medical facts and principles which may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a),(b).  A veteran seeking service connection by 
aggravation is not entitled to presumption of aggravation in 
service, where there was temporary worsening of symptoms, but 
the condition itself did not worsen.  Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991).

With regard to the provisions for establishing service 
connection of a disability based on aggravation noted above, 
due regard will be given the places, types, and circumstances 
of service, and particular consideration will be accorded 
combat duty and other hardships of service.  The development 
of symptomatic manifestations of a preexisting disease or 
injury during or proximately following action with the enemy 
or following status as a prisoner of war will establish 
aggravation of a disability.  38 C.F.R. § 3.306(b)(2).  The 
United States Court of Appeals for the Federal Circuit has 
held that service connection of a disability based on 
aggravation may be established for such veterans by symptoms 
indicative of a temporary increase in the severity of the 
preexisting condition as well as those indicative of a more 
permanent change in the condition.  Jensen v. Brown, 19 F.3d 
1413, 1416 (Fed. Cir. 1994); Davis v. Principi, 276 F.3d 1341 
(Fed. Cir. 2002).

Specified diseases that develop a certain level of disability 
within a stated time after separation from service shall be 
considered to have been incurred in or aggravated by such 
service, notwithstanding that there is no record of evidence 
of such disease during the period of service.  38 U.S.C.A. 
Sec. 1112(a) (West 1991 & Supp. 2001); Splane v. West, 216 F. 
3d 1058 (Fed. Cir. 2000).

In this case, the veteran did not engage in combat with the 
enemy and he was not a prisoner-of-war.  Hence, the above-
noted legal criteria applicable to such veterans are not for 
consideration.  Nor does the evidence show aggravation of the 
veteran's bilateral eye condition within the first post-
service year.

Statements and testimony from the veteran are to the effect 
that he had a preservice eye disability that worsened in 
service.  While the medical evidence supports this lay 
evidence, it does not support the veteran's testimony that 
the progression of his preservice eye disability in service 
was due to physical trauma.  The evidence does not show that 
the veteran sustained physical trauma in service or that the 
progression of his preservice eye disability in service is 
due to such trauma.

The veteran also testified to the effect that his preservice 
eye condition worsened in service because of exposure to 
sunlight.  There is no medical evidence to support that 
assertion.  His lay statements are not considered competent 
evidence to support a claim for service connection of a 
disability based on causation because the evidence does not 
show that he is qualified through education, experience or 
training to offer medical diagnoses, statements or opinions.  
66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(a)(1)); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

The medical evidence, including reports of eye examinations 
in service and after service, and the report of his medical 
examination for entry into service, shows that the veteran 
had an eye disability that existed for many years prior to 
his entry into service.  The medical evidence also shows that 
there was a permanent increase in the severity of this 
condition in service because the service medical records show 
uncorrected visual acuity of 20/70 in both eyes at the time 
of entry into service and of 20/100 at the time of separation 
from service.  The question now for the Board to decide is 
whether this increase in the severity of the preservice eye 
disability in service is due to active service or the natural 
progression of the disease.

The service medical records show that a medical board 
reviewed the veteran's case in February 1959 and determined 
that he had congenital amblyopia that preexisted his entry 
into service, was not due to incident of service, and had not 
undergone permanent aggravation by service.  These medical 
board conclusions are considered competent evidence if 
supported by medical facts and principles  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this case, the 
post-service medical records clearly show that the veteran 
does not have amblyopia, that his decreased visual acuity is 
due to macular degeneration of the eyes, and that there was a 
slight permanent increase in the severity of the macular 
degeneration in service.  Under the circumstances, the 
medical board conclusions do not constitute clear and 
unmistakable evidence that there was no permanent worsening 
of the veteran's preservice eye disability in service.

The post-service medical records show that the veteran 
underwent various eye examinations that indicate that he is 
permanently blind due to macular degeneration of both eyes.  
The Board remanded the case to the RO in order to have the 
veteran undergo a VA eye examination to determine whether it 
was at least as likely as not that the veteran's current eye 
disability is related to the eye disability in service, and 
whether there was an increase in the veteran's eye disability 
in service and, if so, whether there was clear and 
unmistakable evidence that the increase in the eye disability 
in service was due to the natural progression of the disease.  
The veteran underwent VA eye examinations in 1999 and 2000 
that indicate that he has macular degeneration of both eyes 
that has been present since childhood and that increased in 
severity during active service.  An August 2000 addendum to 
the report of the February 2000 eye examination opines that 
the slight worsening of the veteran's visual acuity in 
service from 20/70 in both eyes to 20/100 in both eyes was 
due to the natural progression of his macular degeneration of 
both eyes.  This opinion is based on medical facts and 
principles and constitutes clear and unmistakable evidence to 
rebut the presumption that the preservice eye condition was 
aggravated by active service.  38 C.F.R. § 3.306(b); Harris 
v. West, 203 F.3d 1347 (Fed. Cir. 2000).  There is no medical 
evidence of record contrary to the opinion that the slight 
decrease in the veteran's visual acuity in service was due to 
the natural progress of the disease.

The Board recognizes the opinion of the examiner who 
conducted the January 1999 VA eye examination that the 
veteran should be compensated for his visual loss.  The 
decision to grant service connection for the veteran's visual 
loss, however, must be based on the applicable legal criteria 
as it pertains to the evidence in his case.

After consideration of all the evidence, the Board finds that 
the veteran has macular degeneration of both eyes with 
decreased visual acuity that existed prior to entry into 
service and that the slight increase in this condition in 
service was clearly and unmistakably due to the natural 
progression of the disease.  The preponderance of the 
evidence is against the claim for service connection for an 
eye disability manifested by decreased visual acuity, and the 
claim is denied.  Since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  VCAA, Pub. L. 106-475, 114 Stat. 2096 (Nov. 
9, 2000) (to be codified as amended at 38 C.F.R. § 5107); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for decreased visual acuity is denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

